The Attorney          General of Texas
                                                            November 30, 1981
MARK WHITE
Attorney General


                                          Honorable Henry Wade                     Opinion No. MW-396
Supreme      Court Building
P. 0. Box 12546
                                          District Attorney
Austin.    TX. 76711                      Condemnation Section                     Re: Filing fees for federal
5121475-2501                              Sixth Floor, Records Building            tax liens
Telex    9101674-1367                     Dallas, Texas 75202
Telecopier     512/4750266

                                          Dear Mr. Wade:
1607 Main St.. Suite         1400
Dallas, TX. 75201                              You have inquired whether a county clerk may legally file federal
2141742-6944                              tax lien notices without first receiving the fees therefor, that is,
                                          be allowed to bill the proper governmental authority for the fees as
                                          is now authorized in the case of state tax liens by article l.O7A-1,
4624 Alberta       Ave.. Suite      160
El Paso, TX.       79905
                                          Taxation-General, V.T.C.S.
9151533.3464
                                              Article l.O7A-1 states as follows:
1220 Dallas Ave., Suite            202
Houston,   TX. 77002
                                                         Notwithstanding any other provision of law, a
713/650-0666
                                                    county clerk shall immediately file a state tax
                                                    lien upon receipt of the lien from the comptroller
                                                    of public accounts and thereafter send to the
606 Broadway,        Suite   312                    comptroller a statement of the fee due for the
Lubbock,     TX.    79401
6061747-5236
                                                    filing and recording including indexing.

                                               In 1971, Texas adopted the Uniform Federal Tax Lien Registration
4309 N. Tenth, Suite         B            Act, effective January 1, 1972. Acts 1971, 62nd Leg., ch. 551, at
McAllen,    TX. 76501
                                          1865. This act has been codified as article l.O7C, Taxation-General,
51216624547
                                          V.T.C.S.

200 Main Plaza. Suite 400                      This act provides for the filing of notices of liens upon real
San Antonio.  TX. 76205                   property for taxes payable to the United States in the office of the
5121225-4191                              county clerk of the county where the real property subject to a
                                          federal tax lien is situated. It directs the clerk to forthwith file
An Equal       OppOrtunityI               such notices without any express requirement for prepayment of the
Affirmative      Action     Employer      filing fees listed in the act.

                                               Section 5 of the Uniform Act specifically provides that the act
                                          shall be interpreted and construed as to effectuate its general
                                          purpose to make uniform the law of those states which enact it, and
                                          states that the filing fees specified therein shall be assessed in
                                          lieu of the fees formerly provided in article 3930, V.T.C.S. Article




                                                                   P. I346
Honorable Henry Wade - Page 2   W-396)



3930 has no provision requiring the collection of fees prior to the
rendering of services by the clerk.

     Attorney General Opinion WW-1340 (1962) determined   that a county
clerk could send certified copies of records in his        office to a
purchaser with a bill payable after delivery of the        copies. The
county clerk would be responsible to the county for the   collection of
his fees. -See V.T.C.S. art. 3912e, §5.

     On the authority of Attorney General Opinion WW-1340 and in
furtherance of the purpose of promoting uniformity within Texas in
administering the filing and fee requirements for federal tax liens,
we conclude that county clerks have implied authority to bill the
United States after they have filed and indexed federal tax lien
notices. See generally Attorney General Opinion M-134 (1967) (county
clerk must file state tax liens prior to presenting claim for payment
to comptroller).

                              SUMMARY

               A county clerk has implied authority to file
          federal tax lien notices without first receiving
          the fees therefor and thereafter to bill the
          proper governmental authorities.




                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bob Lattimore &
Susan L. Garrison
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Bob Lattimore
Jim Moellinger




                                   p. 1347